Citation Nr: 0010442	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  94-13 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $6,658.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from July 1944 to July 1946 
and from December 1950 to October 1954.  The veteran died in 
June 1988, and the appellant is his widow.  This appeal 
arises from a September 1993 decision of the Committee on 
Waivers and Compromises of the Philadelphia, Pennsylvania RO, 
which denied the appellant's request for waiver of recovery 
of an overpayment of death pension benefits in the amount of 
$6.658 on the basis that recovery would not be against equity 
and good conscience.


REMAND

The evidence of record shows that by letter dated in August 
1988, the appellant was awarded death pension benefits, 
effective in July 1988, on the basis her countable income did 
not exceed the maximum annual limit.  The overpayment was 
created by a December 1992 RO letter that retroactively 
reduced the appellant's pension benefits, effective February 
1989.  According to the statement of the case, the reduction 
in pension was ordered after the appellant certified in May 
1992 that she had retirement income in 1989 that had not been 
previously reported.  This statement by the appellant is not 
of record.  By decision in September 1993, the Committee on 
Waivers and Compromises denied the appellant's claim for 
waiver of recovery of the overpayment of $2,516 on the basis 
that recovery would not be against equity and good 
conscience.

VA has a duty to assist the appellant in the development of 
facts pertaining to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The statement by the appellant concerning receipt of 
retirement income in 1989 is not of record and should be 
obtained.  Also, the Board concludes that further development 
of the evidence regarding the creation of the overpayment is 
in order.  The RO should conduct an audit that would reveal 
precisely what income was considered by it in calculating the 
appellant's countable income in order to derive the amount of 
her VA benefits, and what benefit amounts were due and paid 
to the appellant.  The determination of the proper creation 
of the overpayment is relevant to the appellant's request for 
waiver of that overpayment.

Finally, the record shows that the appellant most recently 
submitted a financial status report in 1993.  It would be 
useful to obtain a current financial status report to 
determine how the appellant's circumstances have changed 
since 1993.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should prepare an audit, 
setting forth the period of the 
overpayment at issue, the amounts due and 
paid to the appellant, the amounts of 
income considered in determining pension 
entitlement, and any medical expenses 
used to reduce countable income.  All 
income and expenses used to reduce 
countable income should be itemized in 
the report.  Once compiled, the audit 
report must be associated with the claims 
folder, and a copy must be sent to the 
appellant.

2.  The RO should request that the 
appellant provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

3.  The RO should obtain the May 1992 
statement from the appellant wherein she 
reportedly certified receipt of 
retirement income in 1989 and associate 
it with the record.  

4.  Thereafter, the claim should be 
reviewed by the RO.  If the claim 
continues to be denied, the RO should 
provide the appellant with a supplemental 
statement of the case (SSOC), which 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned.  The SSOC 
should provide the pertinent laws and 
regulations, to include 38 U.S.C.A. 
§ 5302 (West 1991) and 38 C.F.R. § 1.965 
(1999), and a discussion of how each of 
the elements in these laws and 
regulations affected the RO's 
determination.  The appellant should be 
given the opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

